Title: Thursday 23d [–Friday. Octr. 24th.].
From: Adams, John Quincy
To: 


       This morning at 10 o’clock we went on board the Packet Boat; for Dover. We got out of the harbour with a great deal of difficulty as the wind was quite Contrary, but as soon as we were out a Calm came on which lasted till about 11. o’clock at night. Some wind then arose which brought us near the Port of Dover: at about 2 in the morning; but the wind being very strong; we were obliged to go on board a Pilot Boat: which put us on shore at about 3: in the morning of Friday. Octr. 24th.
       Stay’d all day at Dover; we went up on the top of one of the cliffs: they are extremely high: the weather was somewhat foggy, but upon a clear day; the view must be very extensive, out at sea; and the coasts of France (which are about 20 miles distant) must be very easily seen; and make a fine appearance. We saw upon this hill several sheep; much larger, than any I have ever seen in France, owing probably to the manner of keeping: the Land appears more covered with verdure, and richer than that of France; this, my father thinks, is entirely owing to the different cultivation, as the soil seems to be the same here as that on the other side.
      